DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Andrew Launder on 09/08/2021.

The application has been amended as follows: 
Claims 1-8 and 19-22 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art Halford et al. (US — 2012/0037033 A1) discloses Tapered Brake Beam Wear Liner comprising:
a longitudinally extending first wall (504, Fig: 13);

a longitudinally extending end wall (500, Fig: 13) monolithically formed with and connecting the first wall and the second wall (Fig: 13), the end wall forming a spacer (524, Fig: 13), wherein the first wall, the second wall, and the spacer define a slide-way (Fig: 13) configured to permit movement of a lug of a brake beam in the slide-way and wherein the spacer (524, Fig: 13) is of a same longitudinal length as the first wall and the second wall (Fig: 13), wherein the spacer is configured to limit lateral movement of the brake beam (Fig: 13).
However, prior art fails to disclose wherein the spacer has uniform dimensions along a longitudinal axis of the spacer.
Prior art fails to disclose or suggest these limitation recited in independent claims 9 and 23. Therefore, independent claims 9 and 23 are allowable. Claims 10-15, 17-18 and 24-28 are also allowable by virtue of their dependencies form claims 9 and 23 accordingly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657